Citation Nr: 0309125	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  99-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
excision of squamous cell carcinoma of the nose.

2.  Entitlement to an increased (compensable) rating for 
multiple actinic keratoses.

3.  Entitlement to service connection for verrucae vulgaris 
of the right hand and foot.

4.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel 

INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) from 1998 and 1999 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  


REMAND

The case was remanded by the Board in January 2001.  After 
the claim was returned, the Board undertook additional 
development of this issue pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  The development was completed. However, 
the Federal Circuit has now held that 38 C.F.R. § 19.9(a)(2) 
is invalid.  Disabled American Veterans et. al v. Secretary 
Of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 
2, 2003).  

The RO has not had the opportunity to review the additional 
evidence obtained by the Board in conjunction with the claim.  
Moreover, there has been a change in the rating criteria for 
skin conditions while the appeal was pending before the 
Board.  

For these reasons the claim must be remanded to the RO for 
the following actions:

The RO should readjudicate the veteran's 
claims considering the evidence added to 
the record since the last supplemental 
statement of the case and the July 31, 
2002 revision of the Schedule for Rating 
Disabilities pertaining to skin 
conditions.  38 C.F.R. § 4.118.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, containing notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence added to the record since the 
last supplemental statement of the case 
and the new applicable law and 
regulations pertinent to rating skin 
conditions.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


